Justice SCOTT,
dissenting:
The majority holds that notes prepared by City agents on questionnaire forms completed pursuant to telephone interviews with the references of a bidding contractor constitute “letters of reference concerning employment” exempt from public access as required by the Colorado Open Records Act (Act), and that therefore, Dogan Construction Co. (Dogan) has no right to inspect them. Maj. op. at 593. Because I disagree with the majority’s expansive interpretation of the phrase, “letters of reference concerning employment,” under the Act, I respectfully dissent.
I
In discerning the meaning of a statute, we look first to the statutory language, giving *594words and phrases their plain and ordinary meaning. Civil Rights Comm’n ex rel. Ramos v. Regents of University of Colorado, 759 P.2d 726, 735 (Colo.1988). If the statutory language is plain, it should not be subjected to a strained interpretation or interpreted to mean that which it does not express. Id. Where the language of a statute is plain and the meaning is clear, we need not resort to interpretive rules of statutory construction, but must apply the statute as written. Allstate Ins. Co. v. Smith, 902 P.2d 1386, 1387 (Colo.1995). Words and phrases utilized in a statute should be given effect according to their plain and ordinary meaning because we presume the General Assembly meant what it said. Id. Our inquiry is best informed, therefore, by resort to the plain language of the Act. Id.
To determine whether the telephone survey notes may be inspected by Dogan, we must consider section 24-72-204(3)(a), 10B C.R.S. (1988), which provides:
The custodian shall deny the right of inspection of the following records, unless otherwise provided by law; except that any of the following records, other than letters of reference concerning employment, licensing, or issuance of permits, shall be available to the person in interest under this subsection (3) ...
(Ill) Letters of reference.
(Emphasis added.) The majority places the telephone survey notes within the exception for “letters of reference concerning employment” by finding the terms “letters of reference” to be. ambiguous, by reviewing the legislative history of the Act, and by concluding that the notes contain the same type of information that would be in such a letter. Consequently, the majority decides that such information was intended to be exempt from the Act.
I do not agree with the majority’s conclusion that the simple language used is ambiguous such that we must consult the legislative history to determine its meaning. The majority’s resort to the legislative history of the Act is unnecessary because the meaning of the term “letter of reference” is clear and unambiguous regardless of the lack of a definition of the terms in the Act or cases construing it. See maj. op. at 590. Thus, we cannot graft our interpretation of what we think the General Assembly intended when by the use of common sense terms it stated its intentions quite clearly in the language of the statute.
As the court of appeals stated in its opinion, the General Assembly could have used another term for this exception such as “writings” which is broadly defined in the Act. However, the statute limits the exception to “letters of reference concerning employment.” This limitation evinces an intent on the part of the General Assembly to “protect a much narrower category of public records from disclosure to interested persons.” City of Westminster v. Dogan Constr. Co., 914 P.2d 455, 458 (Colo.App.1995). However, by reading “letters of reference” as including notes from a telephone survey, the majority impermissibly expands the exception set forth by the General Assembly. Not only does the majority turn from the commonly accepted meaning of the term “letter,” but it also ignores our precedent which informs us that we are to narrowly construe any exceptions to the Act’s objective of providing access to public records.1
It is important to note the policy behind the Act. Section 24-72-201, 10B C.R.S. (1988), provides, “[i]t is declared to be the public policy of this state that all public records shall be open for inspection by any person at reasonable times, except as provided in this part 2 or as otherwise specifically *595provided by law.” See Sargent Sch. Dist. v. Western Servs., Inc., 751 P.2d 56, 58 (Colo.1988); Uberoi v. University of Colorado, 686 P.2d 785, 788 (Colo.1984); Denver Publishing Co. v. Dreyfus, 184 Colo. 288, 292, 520 P.2d 104, 106 (Colo.1974). The statutory scheme of the Act reveals that it is a broad, general law. Uberoi 686 P.2d at 788. Although the declaration that public records are to be open is qualified by specific exceptions, id., the specific exceptions to the broad, general policy of the Act are to be narrowly construed. Sargent, 751 P.2d at 60.
The exception in the Act for “letters of-reference concerning employment” does not apply to the telephone survey notes at issue here. The notes prepared during the telephone survey of the persons listed as references for Dogan do not constitute “letters of reference.” Although the content of the notes may be similar to what might appear in a letter of reference, maj. op. at 591, we must be more circumspect in permitting exceptions to the stated purposes of the Act, e.g., that all public records shall be open for inspection. Letters of reference are the private, written comments of a reference while the notes at issue here were prepared by agents of the city of Westminster. If the General Assembly intended to make notes of city employees or its agents confidential similar to “letters of reference,” it should have made that clear in the statute. It is the task of the General Assembly and not this court to write and amend statutes. Thus, because the statute does not call for an exemption from public disclosure upon request for notes from a telephone survey, Dogan should be permitted access to the notes from the telephone survey.
II
The majority seeks to use the overall objective of the “letters of reference” exception to overcome the plain language of the statute. Although it is clear that the overriding concern of the General Assembly was to encourage honest evaluation by prohibiting disclosure of written comments not only attributed to, but made by references, maj. op. at 591, we must also ensure that the primary goal of the entire Act — access to public records — is served. In 1968, the General Assembly found, determined, and declared that the Act was necessary for the immediate preservation of the public peace, health, and safety. Colorado Legislative Council, Report to the Colorado General Assembly of 1967, Research Publication No. 126 at xxv. The bid protest procedure set forth in section 24-109-102, 10B C.R.S. (1988), is a means of preserving the public peace.
In this case, the City does not dispute that Dogan’s bid protest would benefit from access to the notes written during the telephone survey. In its protest against the City’s action awarding the contract to a competitor, Dogan contends that the telephone survey notes do not comport with the information received directly from the references. Thus, Dogan argues, the award was not made based on accurate information. Dogan entered the lowest bid and also submitted several favorable letters of reference from entities contacted during the telephone survey, yet it was not awarded the bid. City of Westminster v. Dogan Constr. Co., 914 P.2d 455, 456-57 (Colo.App.1995). Clearly, the only way to determine whether the inaccuracies alleged by Dogan exist is to provide access to the notes. Providing Dogan with access to these notes is consistent with the primary purposes of the Act.
Ill
In my opinion, Dogan should have access to the telephone survey notes because the notes do not constitute “letters of reference” prohibited from being inspected by interested parties. The Act commands that the state provide reasonable access to public records unless specifically exempted by statute. Therefore, I would affirm the court of appeals’ decision holding that Dogan should be permitted access to the telephone survey notes because they do not constitute “letters” that fall within any exception to the Act. In light of my conclusion that the telephone survey notes do not fit within the statutory exception for “letters of reference,” I do not address the second issue of whether they are “concerning employment” for purposes of the *596statute.2 For these reasons, I respectfully dissent.

. The majority states, "[a]lthough exceptions to disclosure are to be narrowly construed, this rule of construction must not be applied so as to adopt a construction contrary to the ascertainable legislative purpose.” Maj. op. at 591. In terms of statutory construction, the very point of "narrowly construing” a statute is to restrict the application of the statute to limited, precise, exact, defined circumstances. This exception is defined as a "letter of reference.” Clearly, notes made by a third party indicating the results of a telephone survey do not constitute a letter of reference made by one person to another. Thus, by narrowly construing the exception to the Act as we are required to do, I find that the notes do not fall within the statutory prohibition. In construing an exception as such, I am guided by the plain language of the statute. If the plain meaning is clear, the analysis must end and no review of the legislative history need be undertaken.


. I do note, however, that the majority states it is skeptical about relying on dictionary definitions to construe statutory terms, maj. op. at 590 n. 8, yet it agrees with the analysis in the court of appeals' dissent which relies on Black’s Law Dictionary to decide the meaning of "employment" for purposes of determining whether the notes concerned employment. Maj. op. at ■-.